583 F.3d 669 (2009)
Augusta MILLENDER; Brenda Millender; William Johnson, Plaintiffs-Appellees,
v.
COUNTY OF LOS ANGELES; Robert J. Lawrence; Curt Messerschmidt, Defendants-Appellants, and
Los Angeles County Sheriff's Department; Sheriff Leroy Baca; Scott Walker; Rick Rector; Donald Nichiporuk; Richard Schlegel; Deputy Brice Stella; Jack Demello; David O'Sullivan; James Ritenour; Ian Stade, Defendants.
No. 07-55518.
United States Court of Appeals, Ninth Circuit.
October 2, 2009.
Robert Mann, Mann & Cook, Olu K. Orange, Esquire, Orange Law Offices, Los Angeles, CA, for Plaintiffs-Appellees.
Eugene Philip Ramirez, Esquire, Julie Fleming, Manning & Marder Kass Ellrod Ramirez LLP, Los Angeles, CA, for Defendants-Appellants.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit. Judge Pregerson did not participate in the deliberations or vote in this case.